Felton, Chief Judge.
Where the pleadings and exhibits in this action on an alleged contract of guaranty show (1) that the defendant guarantor admitted the execution of the contract, (2) that the contract was based upon sufficient consideration • (see Woods v. Universal C. I. T. Credit Corp., 110 Ga. App. 394, 397 (7) (138 SE2d 593), and cit.), and (3) that the present action was brought after the plaintiff creditor had obtained a judgment and return of nulla bona against the principal, the defendant is liable as a matter of law on said contract whether it be construed as one of guaranty or surety-ship. Since no issue of fact was involved the court did not err in its judgment granting a summary judgment in favor of the plaintiff creditor.

Judgment affirmed.


Pannell and Quillian, JJ., concur.